

116 HRES 60 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 60IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. McKinley (for himself, Ms. Kaptur, Mr. Joyce of Ohio, Mr. Tonko, Mr. Young, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to restore service standards in effect as of
			 July 1, 2012.
	
 Whereas, on January 5, 2015, the United States Postal Service has implemented lower “service standards” to virtually eliminate overnight delivery of first class mail and periodicals, and further delay most other mail;
 Whereas delayed mail negatively impacts businesses, hurts residents, rural communities and the economy, and drives customers away, resulting in lower revenue and worsens the Postal Service’s financial situation; and
 Whereas robust service standards implemented by the United States Postal Service are essential to providing prompt and timely delivery of all mail: Online purchases, local newspapers, newsletters, bill payments, letters, invitations, packages, and medicines: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.
		